DETAILED ACTION
	This action is a first action on the merits. The claims filed on December 30, 2019 have been entered. Claims 1-23 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a 371 National Stage Entry of PCT No. US2017/045604 filed on August 4, 2017.

Information Disclosure Statement
The information disclosure statement filed on December 30, 2019 has been considered by the Examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the recitation of “An exemplary drill bit” in line 2 is considered purported merits.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-11, 13-15, and 17-23 are objected to because of the following informalities:  The recitation of “Claim” should likely be --claim--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: The recitation of “an axial orientation” is unclear as to which axis of the gauge pad ramp is being referred to, as the gauge pad ramp has multiple axes.  For example the gauge pad ramps has a longitudinal axis, a transverse axis, and multiple other axes at different orientations.
Claim 4: The recitation of “a longitudinal axis” is unclear as to whether this is the same longitudinal axis as recited in claim 1, from which claim 4 depends, or an entirely different longitudinal axis.  Appropriate correction and/or clarification is required.
Claim 5: The recitation of “an axial movement” is unclear as to which axis of the actuator block is being referred to, as the actuator block has multiple axes.  For example the actuator block has a longitudinal axis, a transverse axis, and multiple other axes at different orientations.
Claim 6: The recitation of “a longitudinal axis of the bit head” is unclear as to whether this is the same longitudinal axis as recited in claim 1, from which claim 4 depends, or an entirely different longitudinal axis.  Appropriate correction and/or clarification is required.
Claim 8: Claim 8 recites the limitation "the bore port" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The recitation of “a bore port” in line 4 is unclear as to whether this is the same “bore port” as previously recited or an entirely different bore port. The recitation s of “an annulus” in line 5 is unclear as to whether this is the same annulus as previously recited in line 2 or an entirely different annulus. Appropriate correction and/or clarification is required.
Claim 9: The recitation of “an annulus” in line 2 is unclear as to whether this is the same annulus as previously recited in claim 8, from which claim 9 depends, or an entirely different annulus. For the purposes of examination it is assumed that this is the same annulus as previously recited.  The recitation of “a bore” in line 7 is unclear as to whether this is the same as the “bore port” as recited in claim 7 or an entirely different bore. Further, if the “bore” is not the same as the bore port, it is unclear as to what the bore is. For example is it a bore of the drill bit or the bore of the wellbore. Appropriate correction and/or clarification is required.
Claim 12: The recitation of “a same axial direction” is unclear as to which axis of the adjustable cutter blade and the gauge pad is being referred to, as the cutter blade and the gauge pad have multiple axes.  For example the cutter blade and the gauge pad both have a longitudinal axis, a transverse axis, and multiple other axes at different orientations.
Claim 13: The recitation of “a axially fixed” is unclear as to which axis is being referred to, as the cutter blade and the gauge pad have multiple axes.  For example the cutter blade and the gauge pad both have a longitudinal axis, a transverse axis, and multiple other axes at different orientations.
Claim 14: Claim 14 recites “a pressure ring” in lines 23 and 6-7.  It is unclear as to whether these recitations are referring to the same pressure ring or two entirely different pressure rings. 
The recitation of “a first axial direction” and “a second axial direction” are unclear as to which axes are being referred to, as the cutter blade and the gauge pad have multiple axes.  For example the cutter blade and the gauge pad both have a longitudinal axis, a transverse axis, and multiple other axes at different orientations.
Appropriate corrections and/or clarification is required.
Claim 16: The recitation of “a same axial direction” is unclear as to which same axis is being referred to, as the cutter blade and the gauge pad have multiple axes.  For example the cutter blade and the gauge pad both have a longitudinal axis, a transverse axis, and multiple other axes at different orientations.  Appropriate corrections and/or clarification is required.
Claims 17 and 18: The recitation of “opposite radial directions”, “radially further”, “radially equal to or farther” are unclear to what radius is between referred to.  For example, is are is the adjustable cutter blade extended radially further than the gauge pad from the longitudinal axis or radially further from a different location or axis. Appropriate corrections and/or clarification is required.
Claim 19: The recitation of “axially” are unclear to what axis is between referred to as the cutter blade and the gauge pad have multiple axes.  For example the cutter blade and the gauge pad both have a longitudinal axis, a transverse axis, and multiple other axes at different orientations.  Appropriate corrections and/or clarification is required.
Claim 20: The recitation of “axially” are unclear to what axis is between referred to as the actuator block has multiple axes.  For example the actuator block has a longitudinal axis, a transverse axis, and multiple other axes at different orientations.  Appropriate corrections and/or clarification is required.
Claim 21: The recitations of “axially” are unclear to what axis is between referred and the recitations of “radially” are unclear clear as to what axis and what radius are being referred to as the 
Claim 22: The recitation of “a relative radial position” is unclear as to what the relative radial position is relative to. Appropriate corrections and/or clarification is required.
Claims 7 and 15 are subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-4, 10-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laing et al., US 2017/0204671 (hereinafter Laing) in view of Parkin et al., US2016/0060960 (hereinafter Parkin).
Claim 1: Laing discloses a drill bit comprising: 
a bit head (pilot drill bit 256) defining a longitudinal axis (longitudinal axis 225); 
an adjustable cutter blade (expandable reamer 300 with movable blades 112, 114) comprising a cutting element (cutting elements 36) arranged to radially adjustable via an actuation system (actuation sleeve 140 may move to a longitudinal position as shown in FIG. 11A, thus allowing drilling fluid to acts upon the inner surfaces 121 and 123 of movable blades 112 and 114, respectively, par [00124]); 
a gauge pad (bearing pad 152, 154) coupled to the adjustable cutter blade  blades 112, 114) and arranged to be radially adjustable via an actuation system (actuation sleeve 140 may move to a longitudinal position as shown in FIG. 11A, thus allowing drilling fluid to acts upon the inner surfaces 151 and 153 of movable bearing pads 152 and 154, respectively, par [0124]) and coupled to the adjustable cutter blade (Fig 11A, 11B, par [0071], [0123], [0126]).
Laing does not disclose a blade ramp extending transversely relative to the longitudinal axis and arranged to radially adjust the adjustable cutter blade when the adjustable cutter blade moves axially along a side of the bit head; a gauge pad ramp extending transversely relative to the longitudinal axis and arranged to radially adjust the gauge pad when the gauge pad moves axially along the side of the bit head.
Parkin discloses a downhole steering system for use in deviated boreholes including a shiftable stabilizer blade (62). The shiftable stabilizer blades are shiftable via an actuation system including a ramp surface radially inclined to the longitudinal axis moving against a corresponding inclined ramp surface (86) to forces a shiftable stabilizer blade form a retracted position to an extended or expanded position, 82) moves in a longitudinal direction toward a shiftable stabilizer blade (62) (Fig 18, par [0055]-[0056]). The ramp member may be actuated by a hydraulic piston (30) (par [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the actuation systems of both the adjustable cutter blade and gauge pad of Laing with the actuation system including inclined ramp surfaces as disclosed by Parkin, to force the adjustable cutter blades and gauge pads from a retracted position to an extended position when the cutter blades and gauge pads are moved longitudinally, as the need to for a actuation  system for radial adjustment would have lead one skilled in the art to choose an appropriate actuation system, such as the inclined ramp surfaces as disclosed by Parkin. Therefore, choosing the appropriate actuation system as disclosed by Parkin would merely be a simple substitution of one known element for another would obtain the predictable result of allowing for the adjustment of the stabilizer blades and gauge pads in a radial direction using a hydraulically activated mechanism, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 2: Laing further discloses the adjustable cutter blade has an orientation different from the gauge pad (Laing, adjustable blade cutter 112, 114 is located above the bearing pads 152, 154 and therefore at a different orientation from the bearing pads, see Fig 11A). 
Parkin, discloses the actuation system of an inclined ramp surface (84) which moves against the corresponding inclined ramp surface (86) to force the shiftable stabilizer blade (62) from the retracted position to an extended or expanded position when the ramp member (82) moves in the longitudinal direction toward the shiftable stabilizer blade (62) (Parkin, Fig 18, par [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, that a blade ramp to radially adjust the adjustable cutter blade would have a surface with an orientation different from the  and a gauge pad ramp to radially adjust the gauge pad as the adjustable cutter blade (movable blades 112, 114)  is located above the gauge pads (bearing pads 152, 154) and therefore the associated blade ramp surface and gauge pad ramp would be at a different orientations from one another (Parkin, Fig 18, par [0056]).
Claim 3: Laing, as modified by Parkin, discloses the orientation of the blade ramp (Parkin, inclined ramp surface 86, Laing, associated with adjustable blades cutter 112, 114)  transversely relative 86, Laing, associated with bearing pads 152, 154) axial orientation (Laing, movable blades 112, 114 are located above bearing pads 152, 154 and therefore the associated blade ramp and gauge pad ramp would be at a different orientations from one another (Parkin, Fig 18, par [0056]).
Claim 4: Laing, as modified by Parkin, discloses the blade ramp (Parkin, inclined ramp surface 86, Laing, associated with adjustable blades cutter 112, 114) and the gauge pad ramp (Parkin, inclined ramp surface 86, Laing, associated with bearing pads 152, 154) each intersect a longitudinal axis of the bit head (Laing, movable blades 112, 114 and bearing pad 152, 154 intersect a longitudinal axis, see Fig 11A).
Claim 10: Laing, as modified by Parkin, discloses fixed cutter blades (Laing, blades 259, 260, 262 of pilot bit 256) comprising fixed cutting elements (cutting elements 254) and positioned adjacent to the adjustable cutter blade (Laing, expandable reamer 300 includes moveable blades 303, 305, 307) (see Fig 11B, par [0126]).
Claim 11: Parkin further discloses a bottomhole assembly comprising: a directional steering tool (an actuator may be selectively operated to shift a bit shaft axis out of alignment with a primary axis, such as an axis of a straight section of borehole, par [0026]).
It would have been obvious ton one of ordinary skill in the art, before the effective filing date of the invention, to operatively couple the drill bit of Laing, as modified by Parkin, to the directional steering tool further disclosed by Parkin, as this modification would facilitate the drilling of deviated boreholes (Parkin, par [0026]).
Claim 12: Laing discloses drill bit (see Fig 11A-11B) comprising: 
a bit head (pilot drill bit 256); 
an adjustable cutter blade (expandable reamer 300 with movable blades 112, 114)  on a side of the bit head (movable blades 112, 114 are located on the outermost edges of drill bit shown in Fig 11A), the adjustable cutter blade comprising a cutting element (cutting elements 36); and 
a gauge pad (bearing pad 152, 154) on the side of the bit head (bearing pads 152, 154 are shown on the outermost edges of drill bit shown in Fig 11A
wherein the adjustable cutter blade (movable blades 112, 114) and the gauge pad (152, 154) are connected (movable blades 112, 114 and bearing pads 152, 154 are connected through actuation sleeve 140 which prevents fluid from acting on either the movable blades 112, 114 or the movable bearing pads 152, 154, upon sufficient force developed by drilling fluid the actuation sleeve 140 moves to a longitudinal position which allows the drilling fluid to act on movable blades 112, 114 and movable bearing pads 152, 154, par [0124]), such that, when the adjustable cutter blade (112, 114) and the gauge pad (152, 154) move in a same axial direction (Fig 11A, 11B, par [0071], [0123], [0126]).
Laing fails to disclose when the adjustable cutter blade and the gauge pad move in a same axial direction, the adjustable cutter blade and the gauge pad move in opposite radial directions.
Parkin discloses a downhole steering system for use in deviated boreholes including a shiftable stabilizer blade (62). The shiftable stabilizer blades are shiftable via an actuation system including a ramp surface radially inclined to the longitudinal axis moving against a corresponding inclined ramp surface (86) to forces a shiftable stabilizer blade form a retracted position to an extended or expanded position, when a ramp member (82) moves in a longitudinal direction toward a shiftable stabilizer blade (62) (Fig 18, par [0055]-[0056]). The ramp member may be actuated by a hydraulic piston (30) (par [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the actuation systems of both the adjustable cutter blade and gauge pad of Laing with the actuation system including inclined ramp surfaces as disclosed by Parkin, to force the adjustable cutter blades and gauge pads from a retracted position to an extended position when the cutter blades and gauge pads are moved longitudinally, as the need to for a actuation  system for radial adjustment would have lead one skilled in the art to choose an appropriate actuation system, such as the inclined ramp surfaces as disclosed by Parkin. Therefore, choosing the appropriate actuation system as disclosed by Parkin would merely be a simple substitution of one known element for another would obtain the predictable result of allowing for the adjustment of the stabilizer blades and gauge pads in a radial direction using a hydraulically activated mechanism, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, one of ordinary skill in the art would be capable of making the necessary adjustments to the ramp surfaces of Parkin to cause the adjustable cutter blade and the gauge pad move in opposite radial directions of retracted or expanded 
Claim 16: Laing discloses a method of adjusting a characteristic of a drill bit (anti-whirl features, par [0037], providing stability, par [0126]-[0127]) the method comprising: 
while operating the drill bit within a wellbore, moving an adjustable cutter blade (expandable reamer 300 with movable blades 112, 114) and a gauge pad (bearing pad 152, 154) on a side of a bit head (pilot bit 256) of the drill bit (movable blades 112, 114 and bearing pads 152, 154 are located on the outermost edges of drill bit shown in Fig 11A, 11B) by moving the adjustable cutter blade (112, 114) and the gauge pad (152, 154) in a same axial direction.
Laing fails to disclose moving the adjustable cutter blade and the gauge pad in opposite radial directions on a side of a bit head of the drill bit by moving the adjustable cutter blade and the gauge pad in a same axial direction.
Parkin discloses a downhole steering system for use in deviated boreholes including a shiftable stabilizer blade (62). The shiftable stabilizer blades are shiftable via an actuation system including a ramp surface radially inclined to the longitudinal axis moving against a corresponding inclined ramp surface (86) to forces a shiftable stabilizer blade from a retracted position to an extended or expanded position, when a ramp member (82) moves in a longitudinal direction toward a shiftable stabilizer blade (62) (Fig 18, par [0055]-[0056]). The ramp member may be actuated by a hydraulic piston (30) (par [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the actuation systems of both the adjustable cutter blade and gauge pad of Laing with the actuation system including inclined ramp surfaces as disclosed by Parkin, to force the adjustable cutter blades and gauge pads from a retracted position to an extended position when the cutter blades and gauge pads are moved longitudinally, as the need to for a actuation  system for radial adjustment would have lead one skilled in the art to choose an appropriate actuation system, such as the inclined ramp surfaces as disclosed by Parkin. Therefore, choosing the appropriate actuation system as disclosed by Parkin would merely be a simple substitution of one known element for another would obtain the predictable result of allowing for the adjustment of the stabilizer blades and gauge pads in a radial direction using a hydraulically activated mechanism, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, one of ordinary skill in the art would be capable of making the necessary adjustments to the ramp surfaces of Parkin to cause the adjustable cutter blade and the gauge pad move in opposite radial directions of retracted or expanded positions when moved longitudinally, as selecting a ramp surface direction would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claims 5-9, 13-15, and 17-22 are free from the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosures of Jain, US 2016/0032658, Denoix, EP 1,777,365 A1,  Menezes et al., WO 2009/146190, Spatz et al., US 2017/0234071 (hereinafter Spatz), and Hora et al., US 2015/0114665.
Claims 1-23 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676